— Order unanimously reversed, without costs, and petition dismissed. Memorandum: Special Term erred in granting this petition filed pursuant to subdivision 2 of section 16-102 of the Election Law. The Boárd of Elections mailed its notice to petitioner on August 8, 1984. The last date to commence a special proceeding would have been August 9,1984 and petitioners did not commence their proceeding until August 13, 1984. The direct cause of the delay in receipt of petitioner Zebracki’s notice was the fact that she had moved. However, Zebracki failed to notify the Board of Elections that she had moved. Under these circumstances, Matter of Pell v Coveney (37 NY2d 494) does not apply. (Appeal from order of Supreme Court, Erie County, Kubiniec, J. — Election Law.) Present — Hancock, Jr., J. P., Callahan, Green, O’Donnell, Moule, JJ. (Order entered Aug. 22, 1984.)